Title: From John Adams to Caleb Stark, Jr., 14 March 1824
From: Adams, John
To: Stark, Caleb, Jr.




Corporal Trim.
Washington 14 March 1824


As it is delightful to be the bearer of good news or to have any hand in their conveyance without ceremony I must commence my letter by stating that the Cherokee lady & her husband as we say do not pull together or in shorter winds they fight—They have been here since his marriage but no one has seen them out. Rumour says they are war-like & I am sure I cannot say I am sorry for the fact. It may deter some others from the same folly: for I understand several marriages have been hatched up by these infernal Missionaries—We have been treated here during the last week with a miraculous cure which has given a new impulse to superstition. An old lady has been sick here for several years & bed ridden for sometime past. An account of many miraculous cures performed by a German Prince was published in the English & other papers & the friends of the good lady saw fit to write to the said prince to request him to use his efforts for the poor thing. He returned an answer that on a certain night at precisely two o’clock a mass must be said by the Catholic priest for the patient & that he would at that same hour offer up his prayers (for he cures by prayers altogether) & that the lady would find herself better. On the appointed day or rather night the Mass was said as directed when lo & behold the lady lifted first one arm & then the other & finally got up & dressed herself since which she has been recieving visitors to the number of some thousands who have been induced to go & see her from the publicity of the affair. That she has been extremely ill for a great length of time or one can doubt & that the improvement in her health has been very sudden is equally certain. To what this improvement may be attributed I know not as I am no physician. That it was some impulse given to her physical faculties by the effect of hope I believe but how it opperates I know not. The case is very similar to many in Europe & on the continent & is to be accounted for upon the same principle as those effected by Perkins’ Tractors & by every thing of the same description. It has however caused much excitement here & as there are many Roman Catholics it has been used for purposes of priestcraft. But this will not do; the age is too enlightened for such preposterous superstition & though the impulse may be momentary it must soon pass over. We are such restless animals that we must have some such nonsense to think upon or we can not live at all. With this exception we have no news of any kind. Caucuses & such things are over & the novelty their only chance taken away—By this time I presume your govenor for the Ensuing year is elected & the passions incident to the election allayed by its determination. I have not for my own part yet seen any account of the folly but expect the news daily & keep a sharp look out for it. Congress is very dull & I am very tired of attending it. It will not probably adjourn till the middle of May. The Supreme Court is still in session & will continue so for the next week—This is one of my studies & arrangements though sometimes very tiresome—But I must bid you adieu for dinner & sign myself / Your friend


John Adams—




